Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 12/16/2020 has been considered.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Wu et al (US 2012/0182189).
Regarding claim 1, Wu et al teach in figures (1-4) an antenna device (See abstract) applied to a mobile terminal comprising: a middle frame (See paragraph [0023], and a display screen M (See paragraph [0022] mounted on the middle frame and comprising at least one antenna body (12) and an excitation circuit made of control unit (14) and a feeding point .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2012/0182189) in view of Teague et al (US 2012/0219036).
Regarding claim 11, Wu et al teach in figures (1-4) an antenna device (See abstract) applied to a mobile terminal comprising: a middle frame (See paragraph [0023], and a display screen M (See paragraph [0022] mounted on the middle frame and comprising at least one antenna body (12) and an excitation circuit made of control unit (14) and a feeding point (13), wherein the antenna body (12) is disposed on the display screen (M) and communicatively connected to the excitation circuit made of control unit (14) and feeding point (13).

Regarding claim 20, the combination of Wu et al and Teague et al teaches the essential features of the claimed invention, as set forth above, except for the display screen being one of a liquid crystal display screen, a 3D curved screen, a folding screen, or a flexible screen.  However, this limitation is obvious because the use of liquid crystal display in display devices is well-known.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2012/0182189).
.
Allowable Subject Matter
Claims 2-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845